Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 01, 2021.
2.	Applicant’s election without traverse of Invention I in the reply filed on February 01, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
5.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (United States Patent Publication No. US 2017/0199459 A1, publication date: Jul. 13, 2017), hereinafter Ryu.
7.	Regarding Claims 1-6 and 9-12, Ryu teaches (Paragraphs [0006-0010]) a resist underlayer composition, therein referred to as an underlayer composition. Ryu teaches (Paragraphs [0027-0038]) a polymer including at least a moiety represented by Chemical Formula 1-2 of the instant application. Ryu teaches (Paragraphs [0039-0041 and 0194]) a thermal acid generator, therein including but not limited to triethyl ammonium triflate, also known as triethylammonium trifluoromethanesulfonate, including a salt composed of an anion of an acid and a cation of a base, the base having pKa of greater than 7. The United States Patent Publication of the instant application, US 2020/0081346 A1, teaches (Salt Example 2, Paragraph [0095]) that triethyl ammonium triflate has an inherent pKa value in water of 10.75. Ryu teaches (Paragraphs [0042-0044 and 0194]) a solvent. Ryu teaches (Paragraphs [0027-0038]) wherein d, e, and f in the Chemical Formula 1-2 of the instant application are 1. Ryu teaches (Paragraphs [0027-0038]) wherein R6 in the Chemical Formula 1-2 of the instant application is an unsubstituted C2 alkylene group. Ryu teaches (Paragraphs [0027-0038]) wherein R4 and R5 in the Chemical Formula 1-2 of the instant application are both a combination of an unsubstituted C2 alkylene group and —O—. Ryu teaches (Paragraphs [0027-0038]) wherein * in the Chemical Formula 1-2 of the instant application is a linking point. Ryu teaches (Paragraphs [0039-0041 and 0194]) wherein the thermal acid generator, therein including but not limited to triethyl ammonium triflate, its anion is a non-aromatic anion. Ryu teaches (Paragraphs [0039-0041 and 0194]) the thermal acid generator, therein including but not limited to triethyl ammonium triflate, wherein the anion is represented by Chemical Formula 2 of the instant application. Ryu teaches (Paragraphs [0039-0041 and 0194]) the thermal acid generator, therein including but not limited to triethyl ammonium triflate, wherein at least one of R11 to R13 of the Chemical Formula 2 of the instant application, is a halogen. Ryu teaches (Paragraphs [0039-0041 and 0194]) the 21 to R24 of the Chemical Formula 3 of the instant application, are each an unsubstituted C2 alkyl group. Ryu teaches (Paragraphs [0039-0041 and 0194]) wherein the thermal acid generator is included in an amount of about 0.01 wt % to about 0.1 wt %, based on 100 wt % of the composition. Ryu teaches (Paragraphs [0178-0181]) the polymer including at least a moiety represented by Chemical Formula 1-2 of the instant application, wherein the polymer has a weight average molecular weight of 1840, 1950, 1900, and 1650. Ryu teaches (Table 1, Paragraphs [0178-0181]) the polymer including at least a moiety represented by Chemical Formula 1-2 of the instant application, wherein the polymer is included in an amount of 1.0 wt %, based on 100 wt % of the composition. Ryu teaches (Table 1, Paragraph [0194]) the resist underlayer composition further comprising a cross-linking agent having two or more cross-linking sites, therein Powderlink 1174. Ryu teaches (Paragraphs [0046 and 0070]) the resist underlayer composition further comprising a surfactant.

8.	Claim 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over by Ryu et al. (United States Patent Publication No. US 2017/0199459 A1, publication date: Jul. 13, 2017), hereinafter Ryu, and in further view of Nishizawa (Japanese Patent Publication No. JP 58-190946 A), hereinafter Nishizawa, and in further view of Ogata et al. (United States Patent Publication No. US 2017/0038687 A1), hereinafter Ogata.
9.	Regarding Claim 7-8, Ryu teaches all of the elements of the present claimed inventions as set forth in Claim 1 above. Ryu does not teach the resist underlayer composition comprising the first moiety represented by Chemical Formula 1-1 of the instant application. Also, Ryu does not teach the resist underlayer composition comprising the first moiety represented by Chemical Formula 1-1 of the instant application, wherein a is 1.
10.	Nishizawa teaches (Claim 3) a triazine-based compound which meets the limitations of the repeating subunit of Claims 7 and 8 of the instant application. Nishizawa teaches (page 3, right column, first paragraph) that the triazine-based compounds results in light absorption efficiency of the resist film. Nishizawa, however, fails to teach a polymer of the triazine-based compound. Hiroi teaches (Paragraphs [0020-0026]) polymerization of triazine-based compounds. Ogata teaches (Paragraph [0014]) that polymers comprising triazine-based compounds do not exhibit a decrease in dry etching rate during exposure, enabling it to act as an anti-reflective coating.
11.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryu to incorporate the teachings of Nishizawa and Ogata wherein the resist underlayer composition comprises the first moiety represented by Chemical Formula 1-1 of the instant application, wherein a is 1. Doing so would result in light absorption efficiency and a dry etching rate that does not decrease during exposure, as recognized by Nishizawa and Ogata.

Conclusion
12.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737